Exhibit 10.1

SECURITIES PURCHASE AGREEMENT


           This Securities Purchase Agreement (“Agreement”) is made as of the
date last indicated below on the signature page hereof, by and between
SpendSmart Networks, Inc., a Delaware corporation having its principal offices
at 805 Aerovista Parkway, Suite 205, San Luis Obispo, CA 93401 (the “Company” or
“Borrower”) and the Purchaser (“Purchaser”) whose name and address are set forth
on the Signature Page to this Agreement.


R E C I T A L S


A.           The Borrower is conducting a private offering (the “Offering”) of
units (“Units” or “Securities”) with each such Unit consisting of: (i) a 9%
Convertible Promissory Note substantially in the form as annexed hereto as
Exhibit A, (the “Note”) in the principal amount of $50,000, which may be
voluntarily converted into shares of the Company’s common stock, $0.001 par
value per share (the “Common Stock”) at a conversion price equal to $0.75, and
(ii) a warrant (the “Warrant”) to purchase up to 66,667 shares of Common Stock
of the Company at an exercise price per share equal to one dollar ($0.75), in
the form attached hereto as Exhibit B.
 
B.           Purchasers understand that there is a great deal of risk,
illiquidity and uncertainty in the purchase of the Units herein, and that no
assurance can be made that the Borrower will repay the Notes, complete its
business plan or, if completed, that it will be successful in doing
so.  Purchasers have received and examined all of the Borrower’s SEC Reports (as
defined in Section 3.7.1).


C.           The offering of Units is being made directly by the Borrower, to
accredited investors only, under Regulation S and/or Rule 506 of Regulation D of
the Securities Act, as amended, on a “best efforts $2,000,000 maximum” basis,
which may be increased without notice to investors (the “Maximum Offering”).


D.           There is no escrow agent in this offering and moneys will not be
held in any segregated or secured account pending acceptance or
rejection.  Accordingly, there is also no minimum offering amount and your funds
reflecting the Purchase Price (as defined herein) will become immediately
available for use by the Borrower and susceptible to rights of third party
creditors without protection.  Purchasers and third party agents will not have
an opportunity to approve of a Closing/subscription acceptance, or to request
refund of any moneys submitted to the Borrower until such time as subscriptions
are accepted or rejected or a Termination Date (as defined herein) occurs.
Purchasers acknowledge and agree that their subscriptions are irrevocable and
binding commitments on the part of the Purchaser and that once their funds have
been tendered with the appropriate subscription documents the Borrower may
utilize and disburse funds and conduct a Closing and issue to Purchasers their
respective Securities without any advanced consent or notice to Purchasers.  The
Borrower may reject any subscriptions in whole or in part for any reason or for
no reason to return funds to the Purchaser to the extent of such non accepted
funds, or, retains the right to hold the same for acceptance or rejection at a
future closing, until termination of the offering, at which time, any unused
subscription funds shall be returned to Purchaser.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the Company and each Purchaser agree as follows:


AGREEMENT


           1.           PURCHASE AND SALE OF UNITS.


           1.1           Purchase and Sale.  In reliance upon the
representations and warranties of the Borrower and each Purchaser contained
herein and subject to the terms and conditions set forth herein, at Closing,
each Purchaser shall purchase, and the Borrower shall sell and issue to each
Purchaser, Notes and Warrants comprising the Units, at a negotiated purchase
price of face value, the Principal Amount of Notes and corresponding Warrants
set forth on the signature page annexed to the end of this Agreement as executed
by such Purchaser (the “Purchaser Signature Page”), issued in such Purchaser’s
name, at a purchase price of $50,000 per Unit (the “Purchase Price”). Partial
Units may be accepted at the discretion of the



 
 

--------------------------------------------------------------------------------

 

2.           CLOSING.


           2.1           Date and Time.  The sale of Units will take place in
one or more closings (“Closing”), subject to the satisfaction of all the parties
hereto of their obligations herein.  The Purchasers shall submit an executed
copy of this Agreement to the Borrower along with the Purchase Price by bank
wire (or, with the consent of Borrower, by check) directly to the Borrower.  The
Closing of the sale of Units contemplated by this Agreement shall take place
from time to time as subscriptions are received, without any consent of, or
notice to, Purchasers.  Subscriptions that are not accepted will be returned
with any funds (less wire fees).  The Closing shall take place at the offices of
the Borrower (each, a “Closing Date”) on or before April 15, 2015, unless
otherwise extended by the Borrower up to a maximum of 30 days (the “Termination
Date”).


2.2           No Escrow Agent.  There is no escrow agent and no minimum offering
amount.  Purchasers understand and acknowledge that the Borrower may or may not
raise capital other than their own subscription and, that the Borrower may
accept subscriptions from Purchasers at any time.  Purchasers acknowledge and
agree that their subscriptions are irrevocable and binding commitments on the
part of the Purchaser and that once their funds have been tendered to the
Borrower with the appropriate subscription documents and their subscription
received.  The Borrower may reject any subscriptions in whole or in part for any
reason or for no reason and shall return funds to the Purchaser to the extent of
such non accepted funds, or, retains the right to hold the same for acceptance
or rejection at a future closing, until the Termination Date of the offering, at
which time, any unused subscription funds shall be returned to Purchaser.
 
3.           REPRESENTATIONS AND WARRANTIES OF THE BORROWER.
 
           As a material inducement to each Purchaser to enter into this
Agreement and to purchase the Units the Borrower represents and warrants that
the following statements are true and correct in all material respects as of the
date hereof and will be true and correct in all material respects at Closing,
except as expressly qualified or modified herein.  All references in this
Section 3 to the Notes, Conversion Shares, Warrants or Warrant Shares shall be
collectively referred to as the “Securities” unless the context requires
otherwise.
 
3.1           Organization and Good Standing.  The Borrower is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has full corporate power and authority to enter into and
perform its obligations under this Agreement, and to own its properties and to
carry on its business in all jurisdictions as presently conducted and as
proposed to be conducted.  The Borrower and its subsidiaries have all government
and other licenses and permits and authorizations to do business in all
jurisdictions where their activities require such license, permits and
authorizations, except where failure to obtain any such license, permit or
authorization will not have a Material Adverse Effect, as defined herein.
 
           3.2           Capitalization.  As of March 26, 2015, the Borrower is
authorized to issue 300,000,000 shares of Common Stock, of which, 18,476,774,
shares were issued and outstanding, and 4,299,081 authorized Series C Preferred
Stock of which 3,740,729 were issued and outstanding (i.e. 33,439,690shares of
common stock issued and outstanding assuming the exercise of all Series C
Preferred Stock and Warrants. All outstanding shares of the Borrower’s capital
stock have been duly authorized and validly issued, and are fully paid,
nonassessable, and free of any preemptive rights. The Company has no convertible
debt outstanding as of March 1, 2015.  There is only one class and series of
common stock of the Borrower, without any special series, rights, preferences or
designations assigned to any particular shares of common stock. The Borrower
does not have any outstanding notes, convertible debt, derivative securities or
notes other than as specifically set forth in the SEC Reports.


3.3           Authorization and Enforcement.  This Agreement, the Note, and
Warrants and any other agreements delivered together with this Agreement or in
connection herewith (collectively “Transaction Documents”) have been duly
authorized, executed and delivered by the Borrower and are valid and binding
agreements of the Borrower enforceable in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity.  The Borrower has full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform its obligations thereunder. The Borrower has calculated
the average percentage rate and compensation given to Purchaser and has
determined that the interest rate offered hereby does not violate the law of the
state of New York or Delaware and is fully enforceable. The Borrower understands
that Purchaser has relied on the foregoing representation and warranties as well
as all other representations and warranties of the Borrower herein in making an
investment decision.





 
 

--------------------------------------------------------------------------------

 

3.4           Reservation and Valid Issuance of Securities.  The Notes and
Warrants have been duly and validly authorized and delivered and are fully
enforceable as against the Company. The Company has reserved 1.5 times (150%) of
the number of shares into which the Notes are initially convertible (the
“Conversion Shares”) and for which the Warrants are initially exercisable, and
shall increase the amount of shares reserved for issuance in the event of any
adjustment required to satisfy the Note conversion or Warrant exercise terms
from time to time.  The Conversion Shares and the shares of Common Stock
issuable upon the conversion of the Warrant (the “Warrant Shares”) issuable upon
conversion of the Notes or exercise of the Warrants have been duly and validly
authorized and, upon issuance upon conversion of the Notes or due exercise of
the Warrant, will be validly issued, fully paid and non-assessable.  The
Conversion Shares, upon issuance in connection with conversion of the Note are,
and the Warrant Shares, upon issuance in accordance with the Warrants will be,
free and clear of any security interests, liens, claims or other encumbrances,
other than restrictions upon transfer under federal and state securities
laws.  The shares of each Subsidiary are duly authorized, validly issued, fully
paid and non assessable and held by the Borrower which has sole, and
unencumbered marketable title and is the sole owner.


3.5           No Conflict, Breach, Violation or Default; Third Party
Consents.  The execution, delivery and performance of the Transaction Documents
by the Borrower and the issuance and sale of the Securities will not conflict
with or result in a breach or violation of any of the terms and provisions of,
or constitute a default under (i) the Borrower’s Articles of Incorporation or
the Borrower’s Bylaws, both as in effect on the date hereof (collectively, the
“Company Documents”), or (ii) any statute, rule, regulation or order of any
governmental agency, self regulatory agency, securities regulatory or insurance
regulatory agency or body or any court, domestic or foreign, having jurisdiction
over the Borrower or any of its assets or properties, or (iii) any material
agreement or instrument to which the Borrower is a party or by which the
Borrower is bound or to which any of its assets or properties is subject; except
in the case of each of clauses (ii) and (iii), such as could not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect.  No approval of or filing with any governmental authority is
required for the Borrower to enter into, execute or perform this Agreement or
any Transaction Document.


           3.6           No Material Adverse Change.  Since December 31, 2014,
except as identified and described in the SEC Reports (as defined below), there
has not been:


                                (i)           any change in the assets,
liabilities, financial condition or operating results of the Borrower from that
reflected in the financial statements included in the Borrower’s Quarterly
Report on Form 10-Q for the quarter ended September 30, 2014 except for changes
in the ordinary course of business which have not had and could not reasonably
be expected to have a material adverse effect on the Borrower’s assets,
properties, financial condition, operating results or business of the Borrower
taken as a whole other than an effect primarily or proximately resulting from
(A) changes in general economic or market conditions affecting the industry
generally in which the Borrower operates, which changes do not
disproportionately affect the Borrower as compared to other similarly situated
participants in the industry in which the Borrower operates; (B) changes in
applicable law or GAAP; and (C) acts of terrorism, war or natural disasters
which do not disproportionately affect the Borrower (as such business is
presently conducted) (a “Material Adverse Effect”), individually or in the
aggregate;


                                (ii)           any declaration or payment of any
dividend, or any authorization or payment of any distribution, on any of the
capital stock of the Borrower, or any redemption or repurchase of any securities
of the Borrower;


                                (iii)           any material damage, destruction
or loss, whether or not covered by insurance, to any assets, licenses,
government permits, self regulatory agency permit or license, or properties of
the Borrower;


                                (iv)           any waiver, not in the ordinary
course of business, by the Borrower of a material right or of a material debt
owed to it;


                                (v)           any satisfaction or discharge of
any lien, claim or encumbrance or payment of any obligation by the Borrower,
except in the ordinary course of business and which has not had a Material
Adverse Effect;



 
 

--------------------------------------------------------------------------------

 

                                (vi)           any change or amendment to
borrower documents, or material change to any material contract or arrangement
by which the Borrower is bound or to which any of its  assets or properties is
subject;


                                (vii)           any material labor difficulties,
labor disputes, non-compete or similar disputes, or labor union organizing
activities with respect to employees of the Borrower;


                                (viii)           any material transaction
entered into by the Borrower other than in the ordinary course of business;


                                (ix)           the loss of the services of any
key employee, salesperson, or material change in the composition or duties of
the senior management of the Company;
(ix)           the loss or threatened loss of any customer which has had or
could reasonably be expected to have a Material Adverse Effect;


                                (x)           any default of any indebtedness
or, to the knowledge of the Borrower, breach of contract agreement, in each case
with aggregate liabilities of greater than $50,000; or


(xi)           any other event or condition of any character that has had or
could reasonably be expected to have a Material Adverse Effect.


                      3.7           SEC Reports and Financial Statements.


                                3.7.1           The Borrower has made available
to each Purchaser through the SEC’s EDGAR system accurate and complete copies
(excluding copies of exhibits) of each report, registration statement, and
definitive proxy statement filed by the Borrower with the United States
Securities and Exchange Commission (“SEC”) since September 30, 2014
(collectively, the “SEC Reports”).  All statements, reports, schedules, forms
and other documents required to have been filed by the Borrower with the SEC
have been so filed.  As of the time it was filed with the SEC (or, if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing): (i) each of the SEC Reports complied in all material respects with
the applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities Exchange Act of 1934 (the “1934 Act”), as
amended; and (ii) none of the SEC Reports contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


                                3.7.2           Except for pro forma financial
statements, if any, the audited financial statements and unaudited interim
financial statements contained in the SEC Reports: (i) complied as to form in
all material respects with the published rules and regulations of the SEC
applicable thereto at the time of filing and as of the date of each Closing;
(ii) were prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered (except as may be indicated in the notes to such
financial statements and, in the case of unaudited statements, as permitted by
Form 10-Q of the SEC, and except that unaudited financial statements may not
contain footnotes and are subject to normal and recurring year-end audit
adjustments which will not, individually or in the aggregate, be material in
amount); and (iii) fairly present, in all material respects, the financial
position of the Borrower as of the respective dates thereof and the results of
operations of the Borrower for the periods covered thereby, subject, in the case
of unaudited statements, to normal, immaterial, year-end audit adjustments. All
adjustments considered necessary for a fair presentation of the financial
statements have been included. Purchaser acknowledges that the Borrower has
restated its Quarterly Reports on Form 10-Q for the periods ended December 31,
2012 and March 31, 2013, and did not timely file its Quarterly Report on Form
10-Q for the period ended June 30, 2013.


                      3.8           Securities Law Compliance.  Assuming the
accuracy of the representations and warranties of each Purchaser set forth in
Section 4 of this Agreement, the offer and sale of the Securities comprising the
Securities will constitute an exempted transaction under the Securities Act, and
registration of the Conversion Shares, Warrants or Warrant Shares under the
Securities Act for issuance herein is not required.  The Borrower shall make
such filings as may be necessary to comply with the Federal securities laws and
the “blue sky” laws of any state in connection with the offer and sale of the
Securities, which filings will be made in a timely manner.



 
 

--------------------------------------------------------------------------------

 

                      3.9           Tax Matters.  The Borrower has timely
prepared and filed all tax returns required to have been filed by the Borrower
with all appropriate governmental agencies and timely paid all taxes shown
thereon or otherwise owed by it.  The charges, accruals and reserves on the
books of the Borrower in respect of taxes for all fiscal periods are adequate in
all material respects, and there are no material unpaid assessments against the
Borrower nor, to the Borrower’s Knowledge, any basis for the assessment of any
additional taxes, penalties or interest for any fiscal period or audits by any
federal, state or local taxing authority except for any assessment which is not
material to the Borrower, taken as a whole.  All taxes and other assessments and
levies that the Borrower is required to withhold or to collect for payment have
been duly withheld and collected and paid to the proper governmental entity or
third party when due.  There are no tax liens or claims pending or, to the
Borrower’s Knowledge, threatened against the Borrower or any of its assets or
property.  There are no outstanding tax sharing agreements or other such
arrangements between the Borrower or other corporation or entity.  For the
purposes of this agreement, “Company’s Knowledge” means the actual knowledge of
the executive officers (as defined in Rule 405 under the Securities Act) of the
Borrower.


                      3.10           Title to Properties.  Except as disclosed
in the SEC Reports, the Borrower has good and marketable title to all real
properties and all other properties and assets owned by it, in each case free
from liens, encumbrances and defects that would materially affect the value
thereof or materially interfere with the use made or currently planned to be
made thereof by them; and except as disclosed in the SEC Reports, the Borrower
holds any leased real or personal property under valid and enforceable leases
with no exceptions that would materially interfere with the use made or
currently planned to be made thereof by them.


                      3.11           Intellectual Property.


Except as provided in the SEC Reports:


                                (i)           All intellectual property of the
Borrower or its Subsidiaries is currently in compliance with all legal
requirements (including timely filings, proofs and payments of fees) and is
valid and enforceable.  No intellectual property of the Borrower which is
necessary for the conduct of Company’s businesses as currently conducted has
been or is now involved in any cancellation, dispute or litigation, and, to the
Borrower’s Knowledge, no such action is threatened.


                                (ii)           All of the licenses and
sublicenses and consent, royalty or other agreements concerning intellectual
property which are necessary for the conduct of the Borrower’s business as
currently conducted to which the Borrower is a party or by which any of its
assets are bound (other than generally commercially available, non-custom,
off-the-shelf software application programs having a retail acquisition price of
less than $10,000 per license) (collectively, “License Agreements”) are valid
and binding obligations of the Borrower and, to the Borrower’s Knowledge, the
other parties thereto, enforceable in accordance with their terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally, and there exists no
event or condition which will result in a material violation or breach of or
constitute (with or without due notice or lapse of time or both) a default by
the Borrower under any such License Agreement.


                                (iii)           The Borrower owns or has the
valid right to use all of the intellectual property that is necessary for the
conduct of the Borrower’s business as currently conducted and for the ownership,
maintenance and operation of the Borrower’s properties and assets, free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned intellectual property and confidential information other than
licenses entered into in the ordinary course of the Borrower’s business.  The
Borrower has a valid and enforceable right to use all third party intellectual
property used or held for use in the business of the Borrower.


                                (iv)           To the Borrower’s Knowledge, the
conduct of the Borrower’s business as currently conducted does not infringe or
otherwise impair or conflict with (collectively, “Infringe”) any intellectual
property rights of any third party or any confidentiality obligation owed to a
third party, and, to the Borrower’s Knowledge, the intellectual property and
Confidential Information of the Borrower which are necessary for the conduct of
the Borrower’s business as currently conducted are not being Infringed by any
third party.  There is no litigation or order pending or outstanding or, to the
Borrower’s Knowledge, threatened or imminent, that seeks to limit or challenge
or that concerns the ownership, use, validity or enforceability of any
intellectual property or confidential information of the Borrower and the
Borrower’s use of any intellectual property or confidential information owned by
a third party, and, to the Borrower’s Knowledge, there is no valid basis for the
same.



 
 

--------------------------------------------------------------------------------

 

                                (v)           The consummation of the
transactions contemplated hereby and by the other Transaction Documents will not
result in the alteration, loss, impairment of or restriction on the Borrower’s
ownership or right to use any of the intellectual property or confidential
information which is necessary for the conduct of the Borrower’s business as
currently conducted.


                                (vi)           The Borrower has taken reasonable
steps to protect the Borrower’s rights in its intellectual property and
confidential information.  Each employee, consultant and contractor who has had
access to Confidential Information which is necessary for the conduct of
Company’s business as currently conducted has executed an agreement to maintain
the confidentiality of such Confidential Information and has executed
appropriate agreements that are substantially consistent with the Borrower’s
standard forms thereof, except where the failure to do so has not had and could
not reasonably be expected to have a Material Adverse Effect, individually or in
the aggregate.  Except under confidentiality obligations, there has been no
material disclosure of any Confidential Information to any third party.


                      3.12           Environmental Matters.  To the Borrower’s
Knowledge, the Borrower (i) is not in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) does not own or operate any real property contaminated with any
substance that is subject to any Environmental Laws, (iii) is not liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or (iv)
is not subject to any claim relating to any Environmental Laws, which violation,
contamination, liability or claim has had or could reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate; and there is
no pending or, to the Borrower’s Knowledge, threatened investigation that might
lead to such a claim.


                      3.13           Litigation.  Except as disclosed in the SEC
Reports, there are no pending material actions, suits or proceedings against or
affecting the Borrower, or any of its properties; and to the Borrower’s
Knowledge, no such actions, suits or proceedings are threatened or contemplated
against the Borrower.


                      3.14           No Directed Selling Efforts or General
Solicitation.  Neither the Borrower nor any Person, as defined below, acting on
its behalf has conducted any general solicitation or general advertising (as
those terms are used in Regulation D) in connection with the offer or sale of
any of the Securities.  “Person” means any individual, corporation, company,
limited liability company, partnership, limited liability partnership, trust,
estate, proprietorship, joint venture, association, organization or entity.


                      3.15           No Integrated Offering.  Neither the
Borrower nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Borrower on Section 4(a)(2) for the exemption
from registration for the transactions contemplated hereby or would require
registration of the Securities under the Securities Act.  For purposes of this
Agreement, “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common control with, such Person.


                      3.16           Questionable Payments. To the Borrower’s
Knowledge, none of its current or former stockholders, directors, officers,
employees, agents or other Persons acting on behalf of the Borrower, has on
behalf of the Borrower or in connection with its business: (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (iii) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (iv) made any false or fictitious entries
on the books and records of the Borrower; or (v) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment of any
nature.


                      3.17           Transactions with Affiliates.  Except as
disclosed in the SEC Reports, none of the officers or directors of the Borrower
and, to the Borrower’s Knowledge, none of the employees of the Borrower is
presently a party to any transaction with the Borrower (other than as holders of
stock options and/or warrants, and for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Borrower’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.



 
 

--------------------------------------------------------------------------------

 

                      3.18           Internal Controls.  Except as otherwise set
forth in the SEC Reports, the Borrower is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Borrower except where such noncompliance could not have or reasonably be
expected to result in a Material Adverse Effect.  Except as set forth in the SEC
Reports, the Borrower maintains, and will use commercially reasonable best
efforts to maintain, a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements and to
maintain asset accountability both in conformity with GAAP and the applicable
provisions of the 1934 Act, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as set forth in the SEC Reports, the Borrower has
established disclosure controls and procedures (as defined in the 1934 Act Rules
13a-14 and 15d-14) and designed such disclosure controls and procedures to
ensure that material information relating to the Borrower, including the
subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the period in which the Borrower’s most recently
filed period report under the 1934 Act, as the case may be, is being
prepared.  The Borrower’s certifying officers have evaluated the effectiveness
of the Borrower’s controls and procedures as of the end of the period covered by
the most recently filed periodic report under the 1934 Act (such date, the
“Evaluation Date”).  The Borrower presented in its most recently filed periodic
report under the 1934 Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Borrower’s internal controls (as such term is
defined in Item 308 of Regulation S-K for smaller reporting companies) or, to
the Borrower’s Knowledge, in other factors that could significantly affect the
Borrower’s internal controls.


                      3.19           Disclosures.  Neither the Borrower nor any
Person acting on any of their behalf has provided the Purchasers or their agents
or counsel with any information that constitutes or might constitute material,
non-public information.  The written materials delivered to the Purchasers in
connection with the transactions contemplated by the Transaction Documents do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading.
 
3.20           No Market Manipulation.  The Borrower and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.


    3.21           Information Concerning Borrower.  The SEC Reports and
Transaction Documents contain all material information relating to the Borrower
and its operations and financial condition as of their respective dates which
information is required to be disclosed therein.  Since the date of the
financial statements included in the Reports, and except as modified in the
Transaction Documents, or in the Schedules hereto, there has been no Material
Adverse Effect relating to the Borrower's business, financial condition or
affairs not disclosed in the SEC Reports. The SEC Reports do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, taken as a whole,
not misleading in light of the circumstances when made.


3.22           Stop Transfer.  The Borrower will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Securities, except as may be required by any applicable federal or state
securities laws and unless contemporaneous notice of such instruction is given
to the affected Purchaser.
 
3.23           No General Solicitation.  Neither the Borrower, nor any of its
Affiliates, nor to Borrower’s Knowledge, any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the 1933 Act) in connection with the
offer or sale of the Securities
 
3.24           Dilution.   The Borrower's executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Borrower’s equity or rights to receive equity
of the Borrower.  The Board of Directors of the Borrower has concluded, in its
good faith business judgment that the issuance of the Securities is in the best
interests of the Borrower.  The Borrower specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes, and
Warrant Shares upon exercise of the Warrants, is binding upon the Borrower and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Borrower or parties entitled to receive
equity of the Borrower.



 
 

--------------------------------------------------------------------------------

 
3.25           Foreign Corrupt Practices.  Neither the Borrower, nor to the
Knowledge of the Borrower, any agent or other person acting on behalf of the
Borrower, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Borrower (or made by any person
acting on its behalf of which the Borrower is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


4.           REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER.


           Each Purchaser individually and not jointly hereby represents
warrants and covenants with the Borrower as follows.  For avoidance of doubt,
these warranties and representations are made to the Borrower as well as to
their agents and representatives and affiliates and other members of the selling
group (if any) and their representatives and affiliates, as third party
beneficiaries hereto:


         4.1           Legal Power.  Each Purchaser has the requisite
individual, corporate, partnership, limited liability company, trust, or
fiduciary power, as appropriate, and is authorized, if such Purchaser is a
corporation, partnership, limited liability company, or trust, to enter into
this Agreement, to purchase the Securities hereunder, and to carry out and
perform its obligations under the terms of this Agreement or any other
Transaction Documents to which it is a party.


         4.2           Due Execution.  The execution and performance of the
terms under this Agreement and the Accredited Investor Questionnaire in the form
annexed hereto as Exhibit C (the “Questionnaire”) and Purchaser Signature Page
hereto, have been duly authorized, if such Purchaser is a corporation,
partnership, limited liability company, trust or fiduciary, executed and
delivered by such Purchaser, and, upon due execution and delivery by the
Borrower, this Agreement will be a valid and binding agreement of such
Purchaser.


                    4.3           Access to Information.  Each Purchaser
understands that an investment in the Securities involves a high degree of risk
and long term or permanent illiquidity, including, risk of loss of their entire
investment.  Each Purchaser also understands that the Borrower has limited
capital and is not profitable and will likely not be able to repay the Notes,
and is dependent on a conversion event to satisfy its obligations
thereunder.  Each Purchaser represents that such Purchaser has been given full
and complete access to the Borrower for the purpose of obtaining such
information as such Purchaser or its qualified representative has reasonably
requested in connection with the decision to purchase the Securities.  Each
Purchaser represents that such Purchaser has received and reviewed copies of the
SEC Reports.  Each Purchaser represents that such Purchaser has been afforded
the opportunity to ask questions of the officers of the Borrower regarding its
business prospects and the Securities, all as such Purchaser or such Purchaser’s
qualified representative have found necessary to make an informed investment
decision to purchase the Securities.


                      4.4           Restricted Securities.


                                4.4.1           Each Purchaser has been advised
that none of the Securities have been registered under the Securities Act or any
other applicable securities laws and that Securities are being offered and sold
pursuant to Section 4(a)(2) of the Securities Act and/or Rule 506 of Regulation
D and/or Regulation S thereunder, and that the Borrower’s reliance upon Section
4(a)(2) and/or Rule 506 of Regulation D and/or Regulation S is predicated in
part on such Purchaser representations as contained herein (including, for
avoidance of doubt, the Questionnaire).  Each Purchaser acknowledges that the
Securities will be issued as “restricted securities” as defined by Rule 144
promulgated pursuant to the Securities Act.  None of the Securities may be
resold in the absence of an effective registration thereof under the Securities
Act and applicable state securities laws unless, in the opinion of counsel
reasonably satisfactory to the Borrower, an applicable exemption from
registration is available.


                                4.4.2           Each Purchaser represents that
such Purchaser is acquiring the Securities for such Purchaser’s own account, and
not as nominee or agent, for investment purposes only and not with a view to, or
for sale in connection with, a distribution, as that term is used in Section
2(11) of the Securities Act, in a manner which would require registration under
the Securities Act or any state securities laws.



 
 

--------------------------------------------------------------------------------

 

                                4.4.3           Each Purchaser understands and
acknowledges that the certificates representing the Notes, Conversion Shares,
Warrants and, if issued, the Warrant Shares, will bear substantially the
following legend:


“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, (ii) THE BORROWER RECEIVES AN OPINION OF LEGAL
COUNSEL REASONABLY SATISFACTORY TO THE BORROWER STATING THAT SUCH TRANSACTION IS
EXEMPT FROM REGISTRATION, OR (iii) THE BORROWER OTHERWISE SATISFIES ITSELF THAT
SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.”


                                4.4.4           Each Purchaser acknowledges that
an investment in the Securities is not liquid and is transferable only under
limited conditions.  Each Purchaser acknowledges that such securities must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available.  Each Purchaser is
aware of the provisions of Rule 144 promulgated under the Securities Act, which
permits limited resale of restricted securities subject to the satisfaction of
certain conditions and that such Rule is not now available and, in the future,
may not become available for resale of any of the Securities.  Each Purchaser is
an “accredited investor” as defined under Rule 501 under the Securities
Act.  Each Purchaser understands and acknowledges that the Borrower was once a
“shell” company and accordingly, if it becomes delinquent in filing its Exchange
Act reports, any Conversion Shares and Warrant Shares will become illiquid until
such time as the Company becomes current in its Exchange Act reports.


                                4.4.5           The representations made by each
Purchaser on the Questionnaire and Signature Page are true and correct.


                      4.5           Purchaser Sophistication and Ability to Bear
Risk of Loss.  Each Purchaser acknowledges that it is able to protect its
interests in connection with the acquisition of the Securities and can bear the
economic risk of investment in such securities without producing a material
adverse change in such Purchaser’s financial condition.  Each Purchaser, either
alone or with such Purchaser’s representative(s), otherwise has such knowledge
and experience in financial or business matters that such Purchaser is capable
of evaluating the merits and risks of the investment in the Securities.


                      4.6           Purchases by Groups.  Each Purchaser
represents, warrants and covenants that it is not acquiring the Securities as
part of a group within the meaning of Section 13(d)(3) of the 1934 Act or
otherwise purchasing with intent to control voting over the Borrower.
 
4.7           Independent Investigation.  Each Purchaser in making his decision
to purchase the Securities herein, has relied solely upon an independent
investigation made by him and his legal, tax and/or financial advisors and, is
not relying upon any oral representations of the Borrower.
 
4.8           No Advertising.  Each Purchaser has not received any general
solicitation or advertising regarding the offer of the Units or any of the
Securities.
 
4.9           Certain Trading Activities.  Each Purchaser has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, engaged in any transactions in the securities
of the Borrower (including, without limitation, any short sales involving the
Borrower’s securities) since the time that such Purchaser was first contacted by
the Borrower regarding the investment in the Borrower contemplated by this
Agreement.  Each Purchaser covenants that neither it nor any person acting on
its behalf or pursuant to any understanding with it will engage in any
transactions in the securities of the Borrower (including short sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed.



 
 

--------------------------------------------------------------------------------

 

4.11           Regulation S; Non-U.S. Person Status.  For purposes of compliance
with the Regulation S exemption for the offer and sale of the Securities to
non-U.S. Persons, if the Purchaser is not a “U.S. Person,” as such term is
defined in Rule 902(k) of Regulation S, the Purchaser represents and warrants
they are a person or entity that is outside the United Sates, and further
represents and warrants as follows:


4.11.1                      The Purchaser is not acquiring the Securities for
the account or benefit of a U.S. Person.


4.11.2                      If the Purchaser is a legal entity, it has not been
formed specifically for the purpose of investing in the Borrower.


4.11.3                      The Purchaser hereby represents that he, she or it
has satisfied and fully observed the laws of the jurisdiction in which he, she
or it is located or domiciled, in connection with the acquisition of the
Securities, including (i) the legal requirements of the Purchaser’s jurisdiction
for the acquisition of the Securities, (ii) any foreign exchange restrictions
applicable to such acquisition, (iii) any governmental or other consents that
may need to be obtained, and (iv) the income tax and other tax consequences, if
any, which may be relevant to the holding, redemption, sale, or transfer of the
Securities; and further, the Purchaser agrees to continue to comply with such
laws as long as he, she or it shall hold the Investment Securities.


4.11.4                      To the knowledge of the Purchaser, without having
made any independent investigation, neither the Borrower nor any person acting
for the Borrower, has conducted any “directed selling efforts” in the United
States as the term “directed selling efforts” is defined in Rule 902 of
Regulation S, which, in general, means any activity undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
marketing in the United States for any of the Securities being offered.  Such
activity includes, without limitation, the mailing of printed material to
investors residing in the United States, the holding of promotional seminars in
the United States, and the placement of advertisements with radio or television
stations broadcasting in the United States or in publications with a general
circulation in the United States, which discuss the offering of the Investment
Securities.  To the knowledge of the Purchaser, the Securities were not offered
to the undersigned through, and the undersigned is not aware of, any form of
general solicitation or general advertising, including without limitation, (i)
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.


4.11.5                      The Purchaser will offer, sell or otherwise transfer
the Securities, only (A) pursuant to a registration statement that has been
declared effective under the Securities Act, (B) pursuant to offers and sales
that occur outside the United States within the meaning of Regulation S in a
transaction meeting the requirements of Rule 904 (or other applicable Rule)
under the Securities Act, or (C) pursuant to another available exemption from
the registration requirements of the Securities Act, subject to the Borrower’s
right prior to any offer, sale or transfer pursuant to clauses (B) or (C) to
require the delivery of an opinion of counsel, certificates or other information
reasonably satisfactory to the Borrower for the purpose of determining the
availability of an exemption.


4.11.6                      The Purchaser will not engage in hedging
transactions involving the Securities unless such transactions are in compliance
with the Securities Act.


4.11.7                      The Purchaser represents and warrants that the
undersigned is not a citizen of the United States and is not, and has no present
intention of becoming, a resident of the United States (defined as being any
natural person physically present within the United States for at least 183 days
in a 12-month consecutive period or any entity who maintained an office in the
United States at any time during a 12-month consecutive period). The Purchaser
understands that the Borrower may rely upon the representations and warranty of
this paragraph as a basis for an exemption from registration of the Securities
under the Securities Act of 1933, as amended, and the provisions of relevant
state securities laws.


4.12           Public Statements.  The Purchaser agrees not to issue any public
statement with respect to the Offering, Subscriber’s investment or proposed
investment in the Company or the terms of any agreement or covenant between them
and the Borrower without the Borrower’s prior written consent, except such
disclosures as may be required under applicable law.



 
 

--------------------------------------------------------------------------------

 

4.13           Acceptance or Rejection.  The Subscriber understands,
acknowledges and agrees with the Company that this subscription may be rejected,
in whole or in part, by the Company, in the sole and absolute discretion of the
Company, at any time before any Closing notwithstanding prior receipt by the
Subscriber of notice of acceptance of the Subscriber’s subscription.


4.14           Confidential.  Each Purchaser acknowledges that the information
made available to the Purchaser other than the SEC Reports is confidential and
non-public and agrees that all such information shall be kept in confidence by
the Purchaser and neither used by the Purchaser for the Purchaser’s personal
benefit (other than in connection with this subscription) nor disclosed to any
third party for any reason, notwithstanding that a Purchaser’s subscription may
not be accepted by the Company; provided, however, that (a) the Purchaser may
disclose such information to its affiliates and advisors who may have a need for
such information in connection with providing advice to the Purchaser with
respect to its investment in the Borrower so long as such affiliates and
advisors have an obligation of confidentiality, and (b) this obligation shall
not apply to any such information that (i) is part of the public knowledge or
literature and readily accessible at the date hereof, (ii) becomes part of the
public knowledge or literature and readily accessible by publication (except as
a result of a breach of this provision) or (iii) is received from third parties
without an obligation of confidentiality (except third parties who disclose such
information in violation of any confidentiality agreements or obligations,
including, without limitation, any subscription or other similar agreement
entered into with the Borrower).
 
                      4.15           The Purchaser understands that the Notes
and Warrants being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.




5.           COVENANTS OF BORROWER RELATING TO NOTE AND WARRANT.


5.1           Reservation of Shares.  The Borrower hereby covenants to maintain
at all times while the Notes or Warrants are outstanding, reserved and
authorized for issuance upon exercise of the Warrants or Conversion Shares, such
number of Warrant Shares and Conversion Shares as equals 150% of the amount of
shares that such Notes and Warrants are convertible into or exchangeable for at
any time and from time to time.  The Borrower hereby further agrees to take all
further acts, including amending its charter or amending any filing with any
exchange or quotation service in order to effectuate the foregoing.


(b)           The Company covenants and agrees with the Purchasers, commencing
after the initial Closing and continuing for so long as Purchasers own at least
40% of Notes and Warrants outstanding, or 40% of the Conversion Shares and
Warrant Shares (as adjusted for stock splits and similar adjustments), the
Company may not take the following actions without consent of the Purchasers:
 
(i)           guarantee any indebtedness of any person or entity other than the
Company or its wholly owned subsidiaries not in the ordinary course of business;
 
(ii)           make any investment in securities other than US money market
funds or FDIC insured CD accounts, provided, however, that nothing contained
herein shall prevent the Company from entering into strategic acquisitions
and/or joint ventures with any other person or entity whereby the Company may be
required to acquires equity interests relating to such person or entity;
 
(iii)           enter into or modify any interested party transaction with any
affiliate;
 
(iv)           make a material change in the principal business of the Company;
 
(vii)           sell, assign, license, lease, pledge or encumber material
technology or intellectual property except in the ordinary course of business;
 
(viii) decide to liquidate, dissolve, wind up, merge or consolidate the Company;
or
 
(ix)  sell, lease, transfer, license or dispose of substantially all of the
assets of the Company.
 

 
 

--------------------------------------------------------------------------------

 

5.2           Payment for legal Opinions and Removal of Legends.  The Company
shall cover all costs associated with removal of any securities act restrictive
legends, including, without limitation, the cost of replacement certificates and
opinion or letter of Company counsel to the transfer agent, as well as delivery
costs, for all Shares and Warrant Shares.


5.3           Maximum Payments.  Nothing herein shall be deemed to require that
the Borrower pay any interest or make any payment that exceeds the maximum
amount permissible by law.  The Borrower has covenanted that it has calculated
the total interest and other payments payable hereunder and, as a condition to
closing, has determined that the same does not exceed the legal limits provided
by law. In the event that the Borrower determines that a payment may exceed
legal limits for any reason, the Borrower shall repay that amount of Note or
make such payments to the maximum amount that law would permit or permit the
holder of the Notes to convert in whole or in part at the then prevailing rate.


           6.           COVENANTS OF THE BORROWER AND PURCHASER
 
6.1           Use of Proceeds.  The Borrower shall pay to their stock transfer
agent the cost of all Warrant Share certificates and Conversion Share
certificates anticipated to be issued. The Borrower intends to employ the
remaining net proceeds (i.e. after all legal costs, offering costs, etc.) from
the purchase and sale of the Units for purposes of working capital, marketing,
acquisitions, expansion and to further the operations of the Borrower and will
not use such proceeds to make payments or repayments to Company insiders or
affiliates or related persons.


6.2           Piggy Back Registration Rights.  At any time the Conversion Shares
or Warrant Shares (or right to obtain Warrant Shares pursuant to the terms of
the Warrant) (collectively, the “Registrable Securities”) are owned by
a Purchaser and there is not an effective registration statement covering all of
the Registrable Securities, and if the Company shall determine to prepare and
file with the SEC a registration statement relating to an offering for its own
account or the account of others under the Act, of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Act) or their
then equivalents (the “Registration Statement”) relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Purchaser a
written notice of such determination and, if within fifteen (15) days after the
date of the delivery of such notice, any such Purchaser shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Purchaser requests to be
registered; provided, however, that Registrable Securities may be reduced on a
pro rata basis with such other securities being registered on the applicable
registration statement if and to the extent that the underwriter(s) associated
with the offering which is the subject of the registration statement believes,
in good faith, that the inclusion of such Registrable Securities will have an
adverse effect on the sale of the securities for which such registration
statement was filed, and further provided, however, that the Company shall not
be required to register any Registrable Securities pursuant to this Section
6.2  that are eligible for resale pursuant to Rule 144 promulgated by the SEC
pursuant to the Act or that are the subject of a then effective registration
statement; provided further that the Borrower’s counsel renders an opinion
letter as such in favor of the Purchaser at Borrower’s expense. If any SEC
guidance or FINRA regulation sets forth a limitation on the number of securities
permitted to be registered on a particular registration statement (and
notwithstanding that the Company used diligent efforts to advocate with the SEC
for the registration of all or a greater portion of Registrable Securities), the
number of Registrable Securities to be registered on such registration statement
will be reduced on a pro rata basis with such other securities being registered
on the applicable registration.


6.2.1           Obligations and Acknowledgements of the Purchasers.  In
connection with the registration of the Registrable Securities pursuant to
Section 6.2, each Purchaser shall have the following obligations and hereby make
the following acknowledgements: (a) It shall be a condition precedent for the
Borrower to include the Registrable Securities in the Registration Statement
that each Purchaser wishing to participate in the Registration Statement (i)
shall furnish to the Borrower such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the registration
of such Registrable Securities and (ii) shall execute such documents in
connection with such registration as the Borrower may reasonably request; (b)
each Purchaser requesting registration agrees to cooperate with the Borrower in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Purchaser has notified the Borrower in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement; and (c) each Purchaser acknowledges that it may be deemed to be a
statutory underwriter within the meaning of the Securities Act with respect to
the Registrable Securities being registered for resale by it, and if a Purchaser
includes Registrable Securities for offer and sale within a Registration
Statement such Purchaser hereby consents to the inclusion in such Registration
Statement of a disclosure to such effect.



 
 

--------------------------------------------------------------------------------

 

6.2.2           Registration Process.  In connection with the registration of
the Registrable Securities pursuant to Section 6.2, the Borrower shall:


(a)           Prepare and file with the SEC the Registration Statement and such
amendments (including post effective amendments) to the Registration Statement
and supplements to the prospectus included therein (a “Prospectus”) as the
Borrower may deem necessary or appropriate and take all lawful action such that
the Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the period commencing on the effective date of the Registration Statement and
ending on the date on which all of the Registrable Securities may be sold to the
public without registration under the Securities Act in reliance on Rule 144
(the “Registration Period”) include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;


(b)           Comply with the provisions of the Securities Act with respect to
the Registrable Securities covered by the Registration Statement until the
earlier of (i) such time as all of such Registrable Securities have been
disposed of in accordance with the intended methods of disposition by each
Purchaser as set forth in the Prospectus forming part of the Registration
Statement or (ii) the date on which the Registration Statement is withdrawn;


(c)           Furnish to each Purchaser and its legal counsel identified to the
Borrower (i) promptly after the same is prepared and publicly distributed, filed
with the SEC, or received by the Borrower, one copy of the Registration
Statement, each Prospectus, and each amendment or supplement thereto, and (ii)
such number of copies of the Prospectus and all amendments and supplements
thereto and such other documents, as the Purchaser may reasonably request in
order to facilitate the disposition of the Registrable Securities;


(d)           Register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions as the Purchasers reasonably request, (ii) prepare and file in
such jurisdictions such amendments (including post effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take all such other lawful actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all such other lawful actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Borrower shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify, (B) subject
itself to general taxation in any such jurisdiction or (C) file a general
consent to service of process in any such jurisdiction;


(e)           As promptly as practicable after becoming aware of such event,
notify each Purchaser of the occurrence of any event, as a result of which the
Prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
promptly prepare an amendment to the Registration Statement and supplement to
the Prospectus to correct such untrue statement or omission, and deliver a
number of copies of such supplement and amendment to each Purchaser as such
Purchaser may reasonably request;


(f)           As promptly as practicable after becoming aware of such event,
notify each Purchaser (or, in the event of an underwritten offering, the
managing underwriters) of the issuance by the SEC of any stop order or other
suspension of the effectiveness of the Registration Statement and take all
lawful action to effect the withdrawal, rescission or removal of such stop order
or other suspension;


(g)           Take all such other lawful actions reasonably necessary to
expedite and facilitate the disposition by the Purchaser of its Registrable
Securities in accordance with the intended methods therefor provided in the
Prospectus which are customary under the circumstances; and



 
 

--------------------------------------------------------------------------------

 

(h)           Cooperate with the Purchasers to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold
pursuant to the Registration Statement, which certificates shall, if required
under the terms of this Agreement, be free of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any Purchaser may request and maintain a transfer agent for the
Common Stock.


6.2.3           Obligations and Acknowledgements of the Purchasers.  In
connection with the registration of the Registrable Securities, each Purchaser
shall have the following obligations and hereby make the following
acknowledgements:


(a)           It shall be a condition precedent to the obligations of the
Borrower to include the Registrable Securities in the Registration Statement
that each Purchaser wishing to participate in the Registration Statement (i)
shall furnish to the Borrower such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the registration
of such Registrable Securities and (ii) shall execute such documents in
connection with such registration as the Borrower may reasonably request.  Prior
to the first anticipated filing date of a Registration Statement, the Borrower
shall notify each Purchaser of the information the Borrower requires from such
Purchaser (the “Requested Information”) if such Purchaser elects to have any of
its Registrable Securities included in the Registration Statement.  If a
Purchaser notifies the Borrower and provides the Borrower the information
required hereby prior to the time the Registration Statement is declared
effective, the Borrower will file an amendment to the Registration Statement
that includes the Registrable Securities of such Purchaser provided, however,
that the Borrower shall not be required to file such amendment to the
Registration Statement at any time less than five (5) business days prior to the
effective date.


(b)           Each Purchaser agrees to cooperate with the Borrower in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Purchaser has notified the Borrower in writing of its election to exclude
all of its Registrable Securities from such Registration Statement;


(c)           Each Purchaser agrees that, upon receipt of any notice from the
Borrower of the occurrence of any event of the kind described in Section
6.2.2(e) or 6.2.2(f), such Purchaser shall immediately discontinue its
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until the Purchaser’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 6.2.2(e) and,
if so directed by the Borrower, the Purchaser shall deliver to the Borrower (at
the expense of the Borrower) or destroy (and deliver to the Borrower a
certificate of destruction) all copies in the Purchaser’s possession, of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice; and


(d)           Each Purchaser acknowledges that it may be deemed to be a
statutory underwriter within the meaning of the Securities Act with respect to
the Registrable Securities being registered for resale by it, and if a Purchaser
includes Registrable Securities for offer and sale within a Registration
Statement such Purchaser hereby consents to the inclusion in such Registration
Statement of a disclosure to such effect.
 
6.2.4           Expenses of Registration.  All expenses (other than underwriting
discounts and commissions and the fees and expenses of a Purchaser’s counsel)
incurred in connection with registrations, filings or qualifications pursuant to
this Section 6.2, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Borrower, shall be borne by the Borrower.



 
 

--------------------------------------------------------------------------------

 

6.2.5           Indemnification and Contribution.


(a)           Indemnification by the Borrower.  The Borrower shall indemnify and
hold harmless each Purchaser and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the 1934 Act (each such Person
being sometimes hereinafter referred to as an “Indemnified Person”) from and
against any losses, claims, damages or liabilities, joint or several, to which
such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Borrower hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Borrower shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Borrower by such Indemnified Person expressly for use therein or (ii) in the
case of the occurrence of an event of the type specified in Section 6.2.2(e),
the use by the Indemnified Person of an outdated or defective Prospectus after
the Borrower has provided to such Indemnified Person an updated Prospectus
correcting the untrue statement or alleged untrue statement or omission or
alleged omission giving rise to such loss, claim, damage or liability.


(b)           Indemnification by the Purchasers and Underwriters.  Each
Purchaser agrees, as a consequence of the inclusion of any of its Registrable
Securities in a Registration Statement, and each underwriter, if any, which
facilitates the disposition of Registrable Securities shall agree, severally and
not jointly, as a consequence of facilitating such disposition of Registrable
Securities to (i) indemnify and hold harmless the Borrower, its directors
(including any person who, with his or her consent, is named in the Registration
Statement as a director nominee of the Borrower), its officers and directors who
sign any Registration Statement and each Person, if any, who controls the
Borrower within the meaning of either Section 15 of the Securities Act or
Section 20 of the 1934 Act, against any losses, claims, damages or liabilities
to which the Borrower or such other persons may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in
such Registration Statement or Prospectus or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in light of the
circumstances under which they were made, in the case of the Prospectus), not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Borrower by the Purchaser or underwriter expressly for use therein, and (ii)
reimburse the Borrower for any legal or other expenses incurred by the Borrower
in connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that such Purchaser shall not be
liable under this Section 6.2.5(b) for any amount in excess of the net proceeds
paid to such Purchaser in respect of Registrable Securities sold by it.



 
 

--------------------------------------------------------------------------------

 

(c)           Notice of Claims, etc.  Promptly after receipt by a Person seeking
indemnification pursuant to this Section 6.2.5 (an “Indemnified Party”) of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a “Claim”), the
Indemnified Party promptly shall notify the Person against whom indemnification
pursuant to this Section 6.2.5 is being sought (the “Indemnifying Party”) of the
commencement thereof; but the omission to so notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the Indemnified
Party, except to the extent that the Indemnifying Party is materially prejudiced
and forfeits substantive rights and defenses by reason of such failure.  In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof.  Notwithstanding the assumption of the defense of
any Claim by the Indemnifying Party, the Indemnified Party shall have the right
to employ separate legal counsel and to participate in the defense of such
Claim, and the Indemnifying Party shall bear the reasonable fees, out of pocket
costs and expenses of such separate legal counsel to the Indemnified Party if
(and only if): (i) the Indemnifying Party shall have agreed to pay such fees,
costs and expenses, (ii) the Indemnified Party shall reasonably have concluded
that representation of the Indemnified Party by the Indemnifying Party by the
same legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim.  If the Indemnified Party
employs separate legal counsel in circumstances other than as described in the
preceding sentence, the fees, costs and expenses of such legal counsel shall be
borne exclusively by the Indemnified Party.  Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local
counsel).  The Indemnified Party shall not, without the prior written consent of
the Indemnifying Party (which consent shall not unreasonably be withheld),
settle or compromise any Claim or consent to the entry of any judgment that does
not include an unconditional release of the Indemnifying Party from all
liabilities with respect to such Claim or judgment or contain any admission of
wrongdoing.


(d)           Contribution.  If the indemnification provided for in this Section
6.2.5 is unavailable to or insufficient to hold harmless an Indemnified Party in
respect of any losses, claims, damages or liabilities (or actions in respect
thereof) referred to therein, then each Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party in connection with the statements or omissions
or alleged statements or omissions which resulted in such losses, claims,
damages or liabilities (or actions in respect thereof), as well as any other
relevant equitable considerations.  The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such Indemnifying Party or by such Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The parties hereto agree that it
would not be just and equitable if contribution pursuant to this Section
6.2.5(d) were determined by pro rata allocation (even if the Purchasers or any
underwriters were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in this Section 6.2.5 (d).  The amount paid or payable by an
Indemnified Party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above shall be deemed to include any
legal or other fees or expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.


(e)           Limitation on Purchasers’ and Underwriters’
Obligations.  Notwithstanding any other provision of this Section 6.2.5, in no
event shall (i) any Purchaser have any liability under this Section 6.2.5 for
any amounts in excess of the dollar amount of the proceeds actually received by
such Purchaser from the sale of Registrable Securities (after deducting any
fees, discounts and commissions applicable thereto) pursuant to any Registration
Statement under which such Registrable Securities are registered under the
Securities Act and (ii) any underwriter be required to undertake liability to
any Person hereunder for any amounts in excess of the aggregate discount,
commission or other compensation payable to such underwriter with respect to the
Registrable Securities underwritten by it and distributed pursuant to the
Registration Statement.



 
 

--------------------------------------------------------------------------------

 

(f)           Other Liabilities.  The obligations of the Borrower under this
Section 6.2.5 shall be in addition to any liability which the Borrower may
otherwise have to any Indemnified Person and the obligations of any Indemnified
Person under this Section 6.2.5 shall be in addition to any liability which such
Indemnified Person may otherwise have to the Borrower.  The remedies provided in
this Section 6.2.5 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to an indemnified party at law or in equity.


6.2.6           Rule 144.  With a view to making available to the Purchasers the
benefits of Rule 144, the Borrower agrees to use its best efforts to:


(a)           comply with the provisions of paragraph (c)(1) of Rule 144; and


(b)           file with the SEC in a timely manner all reports and other
documents required to be filed by the Borrower pursuant to Section 13 or 15(d)
under the 1934 Act; and, if at any time it is not required to file such reports
but in the past had been required to or did file such reports, it will, upon the
request of any Purchasers, make available other information as required by, and
so long as necessary to permit sales of, its Registrable Securities pursuant to
Rule 144.


6.2.7           Common Stock Issued Upon Stock Split, etc.  The provisions of
this Section 6.2 shall apply to any shares of Common Stock or any other
securities issued as a dividend or distribution in respect of the Conversion
Shares or the Warrant Shares.


6.2.8           Termination of Registration Rights.  The piggy-back registration
rights granted in this Section 6.2 shall terminate with respect to a security
upon the date such security is first eligible to be resold pursuant to Rule 144
of the Securities Act.


6.3           [Omitted.]


6.4.           [Omitted.]

 
6.5           [Omitted.]
 
6.6           Filing of Reports.  Borrower shall file on a timely basis, any and
all reports or amendments thereto, as it is required to file in order to remain
fully current with all of its reporting obligations under the Exchange Act so as
to enable sales without resale limitations two (2) years from the date of final
Closing, pursuant to Rule 144, as amended (“Rule 144 Sales”). The Borrower shall
pay for all opinions or similar letters to its transfer agent, as well as pay
for all transfer agent costs, relating to the removal of the Rule 144
restrictive legend on share certificates representing the Conversion Shares or
Warrant Shares.


For avoidance of doubt, all references herein to filings to be made on a “timely
basis” shall include and mean, any extension periods permissible under Rule
12b-25 of the Exchange Act, provided that the Borrower has complied with such
rule, but not beyond said extension date.
 
7.           CONDITIONS


7.1           Conditions Precedent to the Obligation of the Borrower to Close
and to Sell the Securities.  The obligation hereunder of the Borrower to close
and issue and sell the Securities to the Purchasers at a Closing is subject to
the satisfaction or waiver, at or before such Closing of the conditions set
forth below.  These conditions are for the Borrower’s sole benefit and may be
waived by the Borrower any time in their sole discretion.


                                7.1.1           Accuracy of the Purchasers’
Representations and Warranties.  The representations and warranties of each
Purchaser (including, for avoidance of doubt, those relating to the
Questionnaire) shall be true and correct in all material respects as of the date
when made and as of such Closing as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date.



 
 

--------------------------------------------------------------------------------

 

                                7.1.2           Performance by the
Purchasers.  Each Purchaser shall have performed, satisfied, and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchasers at or
prior to such Closing.


                                7.1.3           No Injunction.  No statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction which prohibits the consummation of any of the
transactions contemplated by this Agreement.


                                7.1.4           Delivery of Purchase Price.  The
Purchase Price for the full principal amount of Units shall be available in
cleared funds and authorized by the  Borrower, in their sole and absolute
discretion, for distribution on such Closing in accordance with the terms
hereof.


                                7.1.5           Delivery of Transaction
Documents.  The Transaction Documents shall have been duly executed and
delivered by the Purchasers to the Borrower.


                      7.1.6           Acceptance of Securities Purchase
Agreement.  The Company shall have duly executed and delivered a copy of the
acceptance page to the Securities Purchase Agreement for each individual
Purchaser.


                      7.2           Conditions Precedent to the Obligation of
the Purchasers to Close and to Purchase the Shares.  The obligation hereunder of
the Purchasers to purchase the Units and consummate the transactions
contemplated by this Agreement is subject to the satisfaction or waiver, at or
before such Closing, of each of the conditions set forth below.  These
conditions are for the Purchasers’ sole benefit and may be waived in writing by
the Purchasers at any time in their sole discretion.


                                7.2.1           Accuracy of the Borrower’s
Representations and Warranties.  Each of the representations and warranties of
the Borrower in this Agreement and the other Transaction Documents shall be true
and correct in all material respects as of such Closing, except for
representations and warranties that speak as of a particular date, which shall
be true and correct in all material respects as of such date.


                                7.2.2           Performance by the
Borrower.  The Borrower shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Borrower at or
prior to such Closing.


                                7.2.3           No Suspension, Etc.  Trading in
the Common Stock of the Borrower shall not have been suspended by the SEC or the
OTC Bulletin Board (except for any suspension of trading of limited duration
agreed to by the Borrower, which suspension shall be terminated prior to the
Closing).


                                7.2.4           No Injunction.  No statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction which prohibits the consummation of any of the
transactions contemplated by this Agreement.


                                7.2.5           No Proceedings or
Litigation.  No action, suit or proceeding before any arbitrator or any
governmental authority shall have been commenced, and no investigation by any
governmental authority shall have been initiated, against the Borrower, or any
of the officers, directors or affiliates of the Borrower seeking to restrain,
prevent or change the transactions contemplated by this Agreement, or seeking
damages in connection with such transactions.


                                7.2.6           Notes and Warrants.  At the
Closing, the Borrower shall have delivered to the Purchasers the Notes and
Warrants along with all appropriate board resolutions or other necessary
documentation in order to issue the Securities in such denominations as each
Purchaser may request.  The Company shall have paid any commitment or similar
fees to Purchaser and its Management at or prior to the first Closing. The
Borrower shall also deliver this Agreement, duly executed by the Borrower.



 
 

--------------------------------------------------------------------------------

 

                                7.2.7           Secretary’s Certificate.  The
Borrower shall deliver to the Purchaser, a secretary’s certificate, dated as of
the each Closing Date, as to (i) the resolutions adopted by the Board of
Directors approving the transactions contemplated hereby, (ii) the Borrower’s
Articles of Incorporation, (iii) the Bylaws, each as in effect at such Closing,
and (iv) the authority and incumbency of the officers of the Borrower executing
the Transaction Documents and any other documents required to be executed or
delivered in connection therewith.


7.2.8           Officer’s Certificate. On each Closing Date, the Borrower shall
have delivered to the Purchaser a certificate signed by an executive officer on
behalf of the Borrower, dated as of such first Closing Date, confirming the
accuracy of the Borrower’s representations, warranties, and covenants as of such
Closing Date, setting forth the amount of fees and total interest it believes
are included as part of the issuance of the Notes (inclusive of amounts paid to
Wellfleet Partners, Inc. or otherwise)  that, based on the foregoing the Company
does not have reason to believe that the Notes and Warrants are unenforceable
for any reason, and confirming the compliance by the Borrower with the
conditions precedent set forth in paragraph 7.2.9 as of such Closing.


7.2.9           Material Adverse Effect.  No Material Adverse Effect shall have
occurred at or before such Closing Date.


7.2.10           Legal Opinion.  Company shall assist with issuing and
depositing stock certificates including the preparation of any document
including an opinion of counsel if necessary. 


8.           LEGAL FEES.


           8.1           Legal Fees.   The Borrower shall, at the first closing
of the offering, reimburse all legal fees, and reasonable costs, and other
expenses of the Purchasers counsel in the sum of ___________.


9.           MISCELLANEOUS.


                      9.1           Indemnification.  Each Purchaser agrees to
defend, indemnify and hold the Borrower harmless against any liability, costs or
expenses arising as a result of any dissemination of any of the Securities by
such Purchaser in violation of the Securities Act or applicable state securities
law.


                      9.2           Governing Law.  The validity and
interpretation of this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California.  Each of the
parties hereto and their assigns hereby consents to the exclusive jurisdiction
and venue of the Courts of the State of New York, in the City and County of New
York (or any federal courts having jurisdiction of such area) with respect to
any matter relating to this Agreement and performance of the parties’
obligations hereunder, the documents and instruments executed and delivered
concurrently herewith or pursuant hereto and performance of the parties’
obligations thereunder and each of the parties hereto hereby consents to the
personal jurisdiction of such courts and shall subject itself to such personal
jurisdiction.  Any action, suit or proceeding relating to such matters shall be
commenced, pursued, defended and resolved only in such courts and any
appropriate appellate court having jurisdiction to hear an appeal from any
judgment entered in such courts.  The parties irrevocably waive the defense of
an inconvenient forum to the maintenance of such suit or proceeding.  Service of
process in any action, suit or proceeding relating to such matters may be made
and served within or outside the State of New York by registered or certified
mail to the parties and their representatives at their respective addresses
specified in Section 9.7, provided that a reasonable time, not less than thirty
(30) days, is allowed for response.  Service of process may also be made in such
other manner as may be permissible under the applicable court rules.  THE
PARTIES HERETO WAIVE TRIAL BY JURY.


                      9.3           Successors and Assigns.  Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors, and
administrators of the parties hereto.


                      9.4           Entire Agreement.  This Agreement and the
Exhibits hereto and thereto, and the other documents delivered pursuant hereto
and thereto, constitute the full and entire understanding and agreement among
the parties with regard to the subjects hereof and no party shall be liable or
bound to any other party in any manner by any representations, warranties,
covenants, or agreements except as specifically set forth herein or
therein.  Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto and their respective successors
and assigns, any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, except as expressly provided herein.



 
 

--------------------------------------------------------------------------------

 

                      9.5           Severability.  In case any provision of this
Agreement shall be invalid, illegal, or unenforceable, it shall to the extent
practicable, be modified so as to make it valid, legal and enforceable and to
retain as nearly as practicable the intent of the parties, and the validity,
legality, and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.


                      9.6           Amendment and Waiver.  Except as otherwise
provided herein, any term of this Agreement may be amended, and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively, and either for a specified
period of time or indefinitely), with the written consent of the Borrower and a
majority of the Purchasers, or, to the extent such amendment affects only one
Purchaser, by the Borrower and such Purchaser.  Any amendment or waiver effected
in accordance with this Section shall be binding upon each future holder of any
security purchased under this Agreement (including securities into which such
securities have been converted) and the Borrower.


                      9.7           Notices.  All notices and other
communications required or permitted hereunder shall be in writing and shall be
effective when delivered personally, or sent by facsimile or email (with receipt
confirmed), provided that a copy is mailed by registered mail, return receipt
requested, or when received by the addressee, if sent by Express Mail, Federal
Express or other express delivery service (receipt requested) in each case to
the appropriate address set forth below:


If to the Borrower:
With a copy to:
SpendSmart Networks, Inc.
805 Aerovista Pkwy, Suite 205
San Luis Obispo, CA 93401
Attn:  Alex Minicucci, Chief Executive Officer
Ruskin Moscou Faltischek, P.C.
1425 RXR Plaza
East Tower, 15th Floor
Uniondale, New York 11556
Attention:  Seth I. Rubin, Esq.
   
If to the Purchaser:
At the address set forth on the Purchaser’s Signature Page.
   
With a Copy to:
With a Copy to:
________________________
________________________
________________________
Attention: _________________
 
   



                      9.8           Faxes, Electronic Mail and
Counterparts.  This Agreement may be executed in one or more
counterparts.  Delivery of an executed counterpart of the Agreement or any
exhibit attached hereto by facsimile transmission or other electronic means (any
such delivery, an “Electronic Delivery”), shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.


                      9.9           Enforcement. In addition to other remedies
available in law or in equity, the Note shall be deemed and considered an
irrevocable instrument for the payment of money only, enforceable on its face
and by its terms in summary proceeding or, at the election of the holder
thereof, a regular or other proceeding.  Note holder shall be entitled to
reimbursement of any and all costs and fees relating to enforcement of this
Agreement or the Note or Warrant, including reimbursement of legal fees.  At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in person to all other parties.  No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.


                      9.10           Titles and Subtitles.  The titles of the
paragraphs and subparagraphs of this Agreement are for convenience of reference
only and are not to be considered in construing this Agreement.


9.11           Further Assurances.  At any time and from time to time after the
Closing, upon reasonable request of the other, each party shall do, execute,
acknowledge and deliver such further acts, assignments, transfers, conveyances
and assurances as may be reasonably required for the more complete consummation
of the transactions contemplated herein.



 
 

--------------------------------------------------------------------------------

 

9.12           Legal Fees.  In the event any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
parties hereto agree that the prevailing party or parties shall be entitled to
recover from the other party or parties upon final judgment on the merits
reasonable attorneys’ fees, including attorneys’ fees for any appeal, and costs
incurred in bringing such suit or proceeding.


APPLICABLE ONLY IN THE EVENT ANY UNITS ARE SOLD TO FLORIDA RESIDENTS - FLORIDA
LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA, ANY
SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS AFTER THE
FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE BORROWER, AN
AGENT OF THE BORROWER OR AN AUTHORIZED ESCROW AGENT OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER.  THIS SALE IS BEING MADE IN FLORIDA. PAYMENTS FOR TERMINATED
SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH WILL BE
PROMPTLY REFUNDED WITHOUT INTEREST.  NOTICE SHOULD BE GIVEN TO THE BORROWER AT
THE ADDRESS SPECIFIED HEREIN.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGE


           IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date set forth on the Purchase Signature Page hereto.


Manner in Which Title is to be Held. (check one)


___ Individual Ownership
___ Community Property
___ Joint Tenant with Right of Survivorship (both parties must sign)
___ Partnership
___ Tenants in common
___ Corporation
___ Trust
___ IRA or Keough
___ Other (please indicate)


Amount Invested:
$_______________________                       Dated:  _______________________


INDIVIDUAL
PURCHASER                                                              ENTITY
PURCHASER


Name of entity, if any__________________
Signature (Individual)
By:                                                                
     *Signature
Its                                                                
Signature
(Joint)                                                                                  Title
(all record holders must sign)




Name(s) Typed or
Printed                                                                Name
Typed or Printed


Address to Which
Correspondence                                              Address to Which
Correspondence
Should be
Directed                                                                           Should
be Directed




City, State and Zip
Code                                                                  City,
State and Zip Code


Tax Identification
or                                                                          Tax
Identification or
Social Services
Number                                                                    Social
Services Number


*
If the Note being subscribed for by any entity, the Certificate of Signatory on
the next page must also be completed

 


The foregoing Securities Purchase Agreement is accepted and the Company hereby
agrees to be bound by its terms.


 SPENDSMART NETWORKS, INC.


Dated:  _________  __,
2015                                                         By:
___________________________
            Name:  Alex Minicucci
            Title:    CEO







 
 

--------------------------------------------------------------------------------

 

CERTIFICATE OF SIGNATORY




(To be completed if Notes are being purchased by an entity)






           I, ____________________________________, the
______________________________
(name of
signatory)                                                                                     (title)


of __________________________ (the "Entity"),
a_________________________________________
(type of entity)




hereby certify that I am empowered and duly authorized by the Entity to execute
the Securities Purchase Agreement and to purchase the Units, and certify further
that the Securities Purchase Agreement has been duly and validly executed on
behalf of the Entity and constitutes a legal and binding obligation of the
Entity.


           IN WITNESS WHEREOF, I have set my hand
this                                                                                     
____day of ____________, 2015.


__________________________________
(Signature)






___________________________________
(Print Name)



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF 9% CONVERTIBLE PROMISSORY NOTE




See attached.



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF WARRANT


See attached.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


CONFIDENTIAL INVESTOR QUESTIONNAIRE


The Purchaser represents and warrants that he, she or it comes within one
category marked below, and that for any category marked, he, she or it has
truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category.  ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL except as otherwise required by
law.  The undersigned agrees to furnish any additional information which the
Company deems necessary in order to verify the an­swers set forth below.


Category A  
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, pres­ently
exceeds $1,000,000.



Explanation.  For purposes of calculating net worth under this Category A, (i)
the undersigned’s primary residence shall not be included as an asset, (ii)
indebtedness that is secured by the undersigned’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability, (iii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iv) if the amount of outstanding indebtedness that is secured by
the primary residence exceeds the amount outstanding 60 days prior to the
execution of this Subscription Agreement, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability.


Category B  
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.



Category C  
The undersigned is a director or executive officer of the Company which is
issuing and selling the Securities.



Category D  
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)
______________________________________________________

______________________________________________________
                                                     
Category E  
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)

______________________________________________________
______________________________________________________



 
 

--------------------------------------------------------------------------------

 

Category F  
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.(describe
entity)

______________________________________________________
______________________________________________________


Category G  
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated investor“ as defined in Regulation 506(b)(2­)(ii)
under the Act.



Category H  
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies. (describe entity)

______________________________________________________


Category I  
The undersigned is not within any of the categories above and is therefore not
an accredited investor.



The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the Closing Date in the event that the representations and
warranties in this Agreement shall cease to be true, accurate and complete.


SUITABILITY (please answer each question)
(a)  For an individual Subscriber, please describe your current employment,
including the company by which you are employed and its principal business:
___________________________________________________________________________________________


(b)  For an individual Subscriber, please describe any college or graduate
degrees held by you:
___________________________________________________________________________________________


(c)  For all Subscribers, please state whether you have participated in other
private placements before:
YES_______                                           NO_______


(d) If your answer to question (c) above was “YES”, please indicate frequency of
such prior participation in private placements of:
 
 
   Public                                    Private                                 Public
or Private
  Companies                                
Companies                                 Financing Companies


Frequently                                             
                                            
Occasionally                                             
                                            
Never                                             
                                            


(e) For individual Subscribers, do you expect your current level of income to
significantly decrease in the foreseeable future:
YES_______                                           NO_______


(f)  For trust, corporate, partnership and other institutional Subscribers, do
you expect your total assets to significantly decrease in the foreseeable
future:
YES_______                                           NO_______


(g)  For all Subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:
YES_______                                           NO_______



 
 

--------------------------------------------------------------------------------

 

(h)  For all Subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?
YES_______                                           NO_______


(i)  For all Subscribers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?
YES_______                                           NO_______


MANNER IN WHICH TITLE IS TO BE HELD (circle one)
(a)           Individual Ownership
(b)           Community Property
(c)           Joint Tenant with Right of
Survivorship (both parties must sign)
(d)           Partnership*
(e)           Tenants in Common
(f)           Company*
(g)           Trust*
(h)           Other


*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.


FINRA AFFILIATION.


Are you affiliated or associated with a FINRA member firm (please check one):


Yes _________                                           No __________


If Yes, please describe:
_________________________________________________________
_________________________________________________________
_________________________________________________________


*If Subscriber is a Registered Representative with a FINRA member firm, have the
following acknowledgment signed by the appropriate party:


The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.


_________________________________
Name of FINRA Member Firm


By: ______________________________
Authorized Officer


Date: ____________________________


The undersigned is informed of the significance to the Company of the foregoing
representations and answers contained in the Confidential Investor Questionnaire
contained in this Confidential Investor Questionnaire and such answers have been
provided under the assumption that the Company will rely on them.




